Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 1 of 64 Pageid#: 164




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

J.F., an individual,

                Plaintiff,
                                                             Case No. 3:19cv00076
v.

HOSPITALITY INTERNATIONAL, INC.,
G6 HOSPITALITY, LLC,

                Defendants.

                       HOSPITALITY INTERNATIONAL, INC. ANSWER
                              TO PLAINTIFF’S COMPLAINT

        COMES NOW, Defendant Hospitality International, Inc. (“HII”), by counsel, and for its

Answer to Plaintiff’s Complaint, respectfully states as follows:

        1.      For years, sex trafficking ventures have brazenly operated in and out of hotels

throughout this country. Criminals parade their misconduct openly on hotel properties throughout

the United States while the hotels and hospitality industry remain willfully blind to the criminal

misconduct to continue earning a profit at the expense of human life, human rights, and human

dignity.

        ANSWER: To the extent the allegations in Paragraph 1 relate to HII, HII denies the

allegations and calls for strict proof thereof.



        2.      Defendants Hospitality International, Inc., and G6 Hospitality, LLC., know and

have known for more than a decade that sex trafficking repeatedly occurs under their flag

throughout the country. Rather than taking timely and effective measures to thwart this epidemic,

Defendants Hospitality International, Inc., and G6 Hospitality, LLC., have instead chosen to ignore



                                                  1
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 2 of 64 Pageid#: 165




the open and obvious presence of sex trafficking on their properties, enjoying the profit from rooms

rented for this explicit and apparent purpose.

       ANSWER: To the extent the allegations in Paragraph 2 relate to HII, HII denies the

allegations and calls for strict proof thereof.



       3.      This action for damages is brought by the Plaintiff (hereinafter identified by her

initials “J.F.”), a survivor of sex trafficking under the federal William Wilberforce Trafficking

Victims Protection Reauthorization Act of 2008 (hereinafter “TVPRA”) and Fla. Stat. § 772.104.

       ANSWER: The allegations in Paragraph 3 do not call for a response. To the extent

the allegations do call for a response, HII denies the allegations and calls for strict proof

thereof.



       4.      In late 2016, J.F. met her trafficker in Virginia over the internet. He had found her

on Facebook and began stalking her by repeatedly sending her messages and eventually showing

up at her home. Shortly thereafter, J.F. lost her apartment, and her trafficker seized on her

vulnerability and offered her a place to stay with her children. In January 2017, he moved J.F. and

her family into the Defendants’ hotels and required J.F to sexually service paying strangers while

enduring brutal physical assaults, psychological torment, verbal abuse, and false imprisonment at

the Defendants’ hotels as the Defendants profited.

       ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 4 and therefore HII denies the allegations and calls for strict proof thereof.




                                                  2
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 3 of 64 Pageid#: 166




       5.      The Plaintiff now brings this action for damages against the Defendants listed

herein. Each of the Defendants, in violation of 18 U.S.C. § 1595, knowingly benefited from

facilitating a venture that they knew, or at the very least should have known, to be engaging in sex

trafficking in violation of 18 U.S.C. § 1591(a).

       ANSWER: To the extent the allegations in Paragraph 5 relate to HII, HII denies the

allegations and calls for strict proof thereof.



       6.      J.F. was advertised on Backpage.com, tortured, and exploited at hotels across the

southeast including the Red Carpet Inn® in Charlottesville, Virginia and Motel 6® hotels in

Fayetteville, North Carolina and both Fredericksburg and Winchester, Virginia.

       ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 6 and therefore HII denies the allegations and calls for strict proof thereof.



       7.      As a direct and proximate result of the Defendants’ consistent refusals to prevent

human trafficking on their hotel properties, J.F. was sex trafficked, sexually exploited, and

victimized repeatedly at Hospitality International and G6 Hospitality brand hotels.

       ANSWER: To the extent the allegations in Paragraph 7 relate to HII, HII denies the

allegations and calls for strict proof thereof.



       8.      The Plaintiff brings this action pursuant to the Trafficking Victims Protection

Reauthorization Act 18 U.S.C. §1595, against the Defendants who enabled, harbored, held,

facilitated, and financially benefited from a sex trafficking venture in which J.F. was trafficked for




                                                   3
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 4 of 64 Pageid#: 167




the purpose of commercial sex, sexually exploited, and brutally victimized in violation of 18

U.S.C. §1591 (a).

        ANSWER: To the extent the allegations in Paragraph 8 relate to HII, HII denies the

allegations and calls for strict proof thereof.



                                                       PARTIES

        9.       The Plaintiff, having moved to proceed anonymously1, and thus herein identified

by her initials J.F., was sold for sex throughout Virginia and North Carolina. The Plaintiff is a

victim of trafficking pursuant to 22 U.S.C. §7102 (15) and 18 U.S.C. §1591 (a), and a victim of a

“severe form of trafficking” as it is defined under 22 U.S.C §7102 (14), and she resides in the state

of Florida.

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 9 and therefore HII denies the allegations and calls for strict proof thereof.



        10.      Defendant Hospitality International, Inc. (hereinafter “Hospitality International”)

offers public lodging services directly or through its affiliates, subsidiaries, and franchisees. It is

incorporated in the State of Tennessee with its principal place of business located at 1726 Montreal

Circle, Suite 110, in Tucker, Georgia.

        a.       Red Carpet Inn® hotels are Hospitality International hotels.

        a.       As a hotel operator, Hospitality International controls the training and policies for

its hotels including the Red Carpet Inn® Charlottesville where J.F. was trafficked.


1
  Contemporaneously with the Complaint, Plaintiff J.F. filed, pursuant to a Motion to Permit Plaintiff to Proceed
Anonymously as J.F. based upon the nature of the allegations in the instant Complaint, which are of an inherently
intimate and personal nature. That motion is pending. Undersigned Counsel will provide her identity to counsel for
the Defendants upon proper effectuation of service.

                                                         4
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 5 of 64 Pageid#: 168




         b.       Defendant Hospitality International maintains that it considers guest safety and

security to be important and requires the hotels in its portfolio to comply with Hospitality

International brand standards and all local, state, and federal laws.2

         c.       Through its relationship with the staff at the Red Carpet Inn® where J.F. was

trafficked, and through the hotel guest perpetrators who trafficked J.F. at Red Carpet Inn® hotels,

Hospitality International knowingly benefited, or received something of value, from its facilitation

of, or participation in, a venture which it knew or should have known to engage in sex trafficking.

         d.       Hospitality International receives a percentage of the gross room revenue generated

by the operations of Red Carpet Inn® hotels, including a percentage of the revenue generated from

the rate charged for the rooms in which the Plaintiff was trafficked for the purpose of commercial

sex.

         e.       Hospitality International owns, supervises, and/or operates the Red Carpet Inn®

Charlottesville located at 405 Premier Circle in Charlottesville, Virginia.

         f.       Hospitality International is subject to the jurisdiction of this Court because it

regularly transacts business in Virginia; operates a number of hotels in Virginia, including the Red

Carpet Inn® Charlottesville; contracts to supply services in Virginia; caused indivisible injuries to

the Plaintiff in Virginia; and profited from an illegal sex trafficking venture at the Red Carpet Inn®

Charlottesville in Virginia.

         ANSWER: In response to the allegations in Paragraph 10, HII admits only that it is

incorporated in Tennessee; that its principal place of business is located at 1726 Montreal

Circle, Suite 110, in Tucker, Georgia; and that it offers franchising opportunities with the

Red Carpet Inn hotel brand. In response to the second subpart (a), HII admits that the


2
 See Hospitality International, Letter from the President, http://www.hifranchise.com/presidents-letter (last visited
Dec. 8, 2019).

                                                          5
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 6 of 64 Pageid#: 169




contractual relationship between HII and the independent owners of some Red Carpet Inn

hotels, including the Red Carpet Inn located at 405 Premier Circle in Charlottesville,

Virginia (“Charlottesville Red Carpet Inn”) are governed by franchise agreements that

speak for themselves. HII denies the remaining allegations as phrased and calls for strict

proof thereof.



         11.      Defendant G6 Hospitality LLC (hereinafter “G6 Hospitality”) is one of the largest

hotel brands in the world and offers public lodging services directly or through its affiliates,

subsidiaries, and franchisees. G6 owns, manages, or operates more than 1,400 economy or budget

motels under its Motel 6® brand. G6 Hospitality is a Delaware corporation with its headquarters

at 4001 International Parkway, Carrollton, Texas. G6 Hospitality may be served by its registered

agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E.

7th Street, Suite 620, Austin, Texas 78701- 4234.

         a.       Motel 6® hotels are G6 Hospitality hotels.

         b.       As a hotel operator, G6 Hospitality controls the training and policies for its hotels

including the Motel 6® Fredericksburg – North, the Motel 6® Winchester VA, and the Motel 6®

Fayetteville NC where J.F. was trafficked.

         c.       Defendant G6 Hospitality maintains that it considers guest safety and security to be

important and requires the hotels in its portfolio to comply with G6 Hospitality brand standards

and all local, state, and federal laws.3

         d.       Through its relationship with the staff at the Motel 6® hotels where J.F. was

trafficked, and through the hotel guest perpetrators who trafficked J.F. at Motel 6® hotels, G6


3
 G6 Hospitality International, Inc., Our Impact, https://g6hospitality.com/about-us/our-impact-2/ (last visited Dec.
5, 2019).

                                                          6
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 7 of 64 Pageid#: 170




Hospitality knowingly benefited, or received something of value, from its facilitation of, or

participation in, a venture which it knew or should have known to engage in sex trafficking.

       e.      G6 Hospitality receives a percentage of the gross room revenue generated by the

operations of Motel 6® hotels, including a percentage of the revenue generated from the rate

charged for the rooms in which the Plaintiff was trafficked for the purpose of commercial sex.

       f.      G6 Hospitality owns, supervises, and/or operates the Motel 6® Fredericksburg –

North located at 401 Warrenton Road in Fredericksburg, Virginia, the Motel 6® Winchester VA

located at 2951 Valley Avenue in Winchester, Virginia, and the Motel 6® Fayetteville NC located

at 2076 Cedar Creek Road in Fayetteville, North Carolina.

       g.      G6 Hospitality is subject to the jurisdiction of this Court because it regularly

transacts business in Virginia; operates dozens of hotels in Virginia, including the Motel 6®

Fredericksburg - North and the Motel 6® Winchester VA; contracts to supply services in Virginia;

caused indivisible injuries to the Plaintiff in Virginia; and profited from an illegal sex trafficking

venture at the Motel 6® Fredericksburg - North and the Motel 6® Winchester VA in Virginia.

       ANSWER: The allegations in Paragraph 11 do not relate to HII and therefore no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



       12.     Whenever reference is made in this Complaint to any act, deed, or conduct of the

Defendants, the allegation is that the Defendants engaged in the act, deed or conduct by or through

one or more of their officers, directors, agents, employees, or representatives who was actively

engaged in the management, direction, control, or transaction of the ordinary business and affairs

of the Defendants.



                                                  7
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 8 of 64 Pageid#: 171




       ANSWER: The allegations in Paragraph 12 do not require a response. To the extent

a response is required, HII denies the allegations and calls for strict proof thereof.

                                     JURISDICTION AND VENUE

       13.     This Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 because this

action arises under the Constitution, laws, or treaties of the United States (with an amount in

controversy that exceeds $75,000.)

       ANSWER: The allegations in Paragraph 13 are legal conclusions to which no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



       14.     Venue is proper in this district pursuant to 28 U.S.C. §1391 because a substantial

part of the events or omissions giving rise to the claims asserted in this action, including the

Defendants’ misconduct and omissions, occurred in the judicial district where this action is

brought.

       ANSWER: The allegations in Paragraph 14 are legal conclusions to which no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



                           SEX TRAFFICKING UNDER FEDERAL LAW

       15.     Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the

recruitment, harboring, transportation, provision, obtaining, patronizing, or soliciting of a person

for the purposes of a commercial sex act and in which the commercial sex act is induced by force,




                                                 8
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 9 of 64 Pageid#: 172




fraud, or coercion.” This definition combines the three elements of sex trafficking as a criminal

offense: the act, the means, and the purpose.

       ANSWER: The allegations in Paragraph 15 are legal conclusions to which no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



       16.     To better understand the mechanism by which sex trafficking is prohibited by the

federal criminal law, it is best to address these elements in the reverse. Sex trafficking is slavery

for the purpose of commercial sex. It is only a lens on the already existing crime prohibited by 18

U.S.C. § 1589 and §1590. The crime of slavery can then be divided into the two (2) elements

remaining: the act, and the means. The act is the “harboring, transporting, providing, or obtaining,”

of forced labor, codified as a violation of 18 U.S.C. §1590, while the means is labor “obtained or

provided by force, fraud or coercion” and is codified as a violation of 18 U.S.C. §1589.

       ANSWER: The allegations in Paragraph 16 are legal conclusions to which no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



       17.     Thus, while the complete definition of ‘sex trafficking’ is found in the TVPRA

under 22 U.S.C. § 7102, and it is specifically prohibited under 18 U.S.C. §1591, it is nevertheless

a long-recognized and familiar atrocity.

       ANSWER: The allegations in Paragraph 17 are legal conclusions to which no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



                                                 9
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 10 of 64 Pageid#: 173




         18.      Pursuant to 18 U.S.C. §1591(a), all who knowingly provide or obtain commercial

sex that was provided or obtained through force fraud and coercion are guilty of sex trafficking.

This includes, at a minimum, both the ‘traffickers’ who recruit, harbor, transport, and provide

individuals for forced commercial sex work and the ‘Johns’ or ‘buyers’ who obtain, solicit, or

patronize forced commercial sex work.4

         ANSWER: The allegations in Paragraph 18 are legal conclusions to which no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.


                                          FACTUAL ALLEGATIONS

     A. THE HOSPITALITY INDUSTRY’S PARTICIPATION IN THE SEX
          TRAFFICKING INDUSTRY


“75% of survivors responding to Polaris’s survey reported coming into contact with hotels at
some point during their exploitation…Unfortunately, 94% also disclosed that they never received
any assistance, concern, or identification from hotel staff.” The Polaris Project5

         19.      Human trafficking is the world's fastest growing crime.6 While the term ‘human

trafficking’ incorporates all forced labor, the sex trafficking industry alone pulls in an estimated

$99 billion each year making it the second largest illicit crime industry behind only the sale of all

illegal drugs.7



4
  While the ‘pimps’ or ‘providers’ are often referred to as the ‘traffickers’ and the purchasers are referenced as the
‘Johns’, ‘tricks’, or ‘buyers’ [and such nomenclature is used herein], under federal law both categories are
‘traffickers’.
5
  Recommendations for Hotels and Motels, THE POLARIS PROJECT, https://polarisproject.org/hotels-motels-
recommendations (last visited June 19, 2019).
6
  Human Trafficking is the World’s Fastest Growing Crime, THE ADVISORY BOARD (May 22, 2017, 9:30 AM),
https://www.advisory.com/daily-briefing/2017/05/22/human-trafficking.
7
  Profits and Poverty: The Economics of Forced Labor, INTERNATIONAL LABOR ORGANIZATION (May 24,
2014), http://www.ilo.org/global/publications/ilo-bookstore/order-online/books/WCMS_243391/lang--en/index.htm.

                                                         10
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 11 of 64 Pageid#: 174




        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 19 and therefore HII denies the allegations and calls for strict proof thereof.



        20.      Sex traffickers, or ‘pimps’, use threats, violence, manipulation, lies, debt bondage,

and other forms of coercion to compel adults and children to engage in commercial sex acts against

their will.

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 20 and therefore HII denies the allegations and calls for strict proof thereof.



        21.      The hospitality industry plays a crucial role in the sex trade.8 The trope of the “no-

tell, motel” is certainly not a new one. Hotels have long profited from their reputations as havens

of privacy and discretion for the offending. Hotels offer anonymity and non-traceability, making

them ideal venues for crime and sex trafficking in particular.

        ANSWER: To the extent the allegations in Paragraph 21 relate to HII, HII denies

the allegations and calls for strict proof thereof.



        22.      According to National Human Trafficking Hotline statistics, hotels are the top

reported venue, even over commercial front brothels, where sex trafficking acts occur.9

Traffickers and buyers alike frequently use hotel rooms to exploit victims.

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 22 and therefore HII denies the allegations and calls for strict proof thereof.


8
  Giovanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, Cornell
University School of Hotel Administration (2017), http://scholarship.sha.cornell.edu/honorstheses/3.
9
  National Human Trafficking Hotline Statistics, THE POLARIS PROJECT (2016), https:// polarisproject.org
/resources/2016-hotline statistics.

                                                      11
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 12 of 64 Pageid#: 175




        23.      Traffickers use hotels as the hub of their operations. Inside, the victims are

harbored, raped, assaulted, and forced to service buyers who come to the hotel solely to purchase

sex. This is referred to as an “in call.”

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 23 and therefore HII denies the allegations and calls for strict proof thereof.



        24.      Hotels are also the venue of choice for buyers seeking an ‘out call,’ wherein the

buyer rents a hotel room and the trafficker delivers the victim to the buyer’s room to complete the

sordid transaction. Unsurprisingly, those on the demand side of this transaction (i.e. those

purchasing sex) typically choose to engage in trafficking away from their home, naturally leading

to the increased involvement of hotels. In New York City alone, 45% of all reported sexual

exploitation took place in hotels, including the Ritz Carlton and the Plaza.10

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 24 and therefore HII denies the allegations and calls for strict proof thereof.



        25.      The problem is industry wide. In the United States, as much as 63% of all

trafficking incidents happen in hotels ranging from luxury to economy.11

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 25 and therefore HII denies the allegations and calls for strict proof thereof.



10
   Giovanna L. C. Cavagnaro, Sex Trafficking: The hospitality Industry’s Role and Responsibility, CORNELL
UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017), http://scholarship .sha. cornell.
edu/honorstheses/3.
11
   Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL
HOSPITALITY REPORT, 15(15), 3-10 (2015).

                                                      12
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 13 of 64 Pageid#: 176




        26.      Due to the overall complacency of the hospitality industry on addressing the issue,

hotels are the venue of choice for sex trafficking.12 Traffickers and buyers capitalize on the hotel

industry’s general refusal to adopt and enforce companywide anti-trafficking policies from the

corporate to the property level, train staff on what to look for and how to respond, and/or establish

safe and secure reporting mechanisms for those at the point of sale.

        ANSWER: To the extent the allegations in Paragraph 26 relate to HII, HII denies

the allegations and calls for strict proof thereof.



        27.      Every day thousands of hotel employees witness manifestations of sex trafficking

and commercial exploitation. Thus, the hospitality industry has the greatest reach to prevent,

identify, and thwart sexual exploitation where it is most likely to occur.

        ANSWER: To the extent the allegations in Paragraph 27 relate to HII, HII denies

the allegations and calls for strict proof thereof.



        28.      But aside from their unique position in this epidemic, hotels and motels have the

highest obligation to protect their guests from dangers that were known or should have been

known, including sex trafficking and sexual exploitation, and should be held accountable when

they fail to comply. As aptly stated in a publication by the Cornell University School of Hospitality,




12
  Hotels Initiative, THE POLARIS PROJECT, https://polarisproject.org/initiatives/hotels (last visited June 19,
2019).

                                                        13
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 14 of 64 Pageid#: 177




“the hospitality industry is undoubtedly involved in the sex trafficking industry…and therefore has

an inherent responsibility to deter the crime and can be liable for failing to do so.”13

        ANSWER: The allegations in Paragraph 28 call for expert opinion and therefore no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



        29.     Training hotel staff to identify the signs of sex trafficking and sexual exploitation

is a critical and obvious legal, not to mention moral, obligation for the hospitality industry. The

presence of sex trafficking and sexual exploitation in a hotel is frequently an obvious occurrence

and, although unutilized, underutilized, or ineffectively utilized, numerous well-researched

trainings and toolkits have been published over the last decade to help hotel staff in every position

to identify the signs.14

        ANSWER: The allegations in Paragraph 29 call for expert opinion and therefore no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.




        30.     From check-in to check-out there are a number of indicators that traffickers and

their victims exhibit during their stay at a hotel. With proper training and the implementation of




13
   Giavanna L. C. Cavagnaro, Sex trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL
UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017), http:// scholarship. sha.cornell.edu
/honorstheses/3.
14
   DEPARTMENT OF HOMELAND SECURITY, Blue Campaign Toolkit, attached as “Exhibit A.” Available at:
https://www.dhs.gov/sites/default/files/publications/blue-campaign/toolkits/hospitality-toolkit-eng.pdf.

                                                    14
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 15 of 64 Pageid#: 178




reasonable security measures, hospitality companies could prevent regular sex trafficking under

their flag.

        ANSWER: The allegations in Paragraph 30 call for expert opinion and therefore no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



        31.      Obvious signs of sex trafficking at a hotel may include: an excess of condoms in

rooms, individuals carrying or flashing large amounts of cash, excessive amounts of cash stored

in the room, renting two (2) rooms next door to each other, declining room service for several

consecutive days, significant foot traffic in and out of room(s), men traveling with multiple women

who appear unrelated, women known to be staying in rooms without leaving, women displaying

physical injuries or signs of fear and anxiety, guests checking in with little or no luggage, hotel

guests who prevent another individual from speaking for themselves, or a guest controlling

another’s identification documents.15

        ANSWER: The allegations in Paragraph 31 call for expert opinion and therefore no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



        32.      Obviously, hotel staff who have undergone training are more aware of sex

trafficking when it happens and are more willing to report it than hotel staff who have not been




15
  Id. See also, Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and
their Employees, THE INSTITUTE TO ADDRESS CRIMINAL SEXUAL EXPLOITATION, Villanova University
School of Law (2015), https://cseinstitute.org/wp-content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.

                                                        15
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 16 of 64 Pageid#: 179




trained.16 Thus, hospitality companies are obligated to adopt policies and procedures related to

sex trafficking and to enforce these policies and procedures as brand standard through to the

property level.

        ANSWER: The allegations in Paragraph 32 call for expert opinion and therefore no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



        33.       Hospitality companies can and should mandate that all staff working at all hotel

properties across their brand complete sex trafficking training.17

        ANSWER: The allegations in Paragraph 33 call for expert opinion and therefore no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



        34.       The hospitality industry has been cognizant of their role and responsibilities in the

sex trafficking industry for years.

        ANSWER: To the extent the allegations in Paragraph 34 relate to HII, HII denies

the allegations and calls for strict proof thereof.




16
   Giavanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL
UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/
honorstheses/3.
17
   Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their
Employees, The Institute to Address Criminal Sexual Exploitation, Villanova University School of Law (2015),
https://cseinstitute.org/wp- content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.

                                                       16
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 17 of 64 Pageid#: 180




        35.      In 2011, Wyndham trained only some of its employees to look for signs of

trafficking.18

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 35 and therefore HII denies the allegations and calls for strict proof thereof.



        36.      In 2012, an anti-trafficking coalition alerted Choice Hotels of the likelihood of sex

trafficking during the London Olympics, and inquired about the companies anti-trafficking

policies, while urging immediate action regarding trafficking.19

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 36 and therefore HII denies the allegations and calls for strict proof thereof.



        37.      Marriott International claims it amended its Human Rights Policy as early as 2006

to reflect growing concerns regarding human trafficking and reviews the policy annually. To date

the policy merely states “Marriott supports the elimination of all forms of forced, bonded or

compulsory labor and provides associate training on human trafficking awareness and

prevention.20”

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 37 and therefore HII denies the allegations and calls for strict proof thereof.




18
   Katie Lobosco, Super 8 workers trained to spot sex trafficking, CNN BUSINESS (Nov. 18, 2014),
https://money.cnn.com/2014/11/18/news/companies/days-inn-sex-trafficking/.
19
   Corporate Strategy to Address Human Trafficking: Investor Recommendations for London Olympic Sponsors and
Hospitality Companies, Christian Brothers Investment Services, CBIS, http://cbisonline.com/us/wp- content
/uploads/sites/2/2012/09/FINAL_OlympicsReport_9_28.pdf (last visited June 19, 2019).
20
   Our Commitment to Human Rights, MARRIOTT INTERNATIONAL INC. available at
https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsCommitment.pdf (last visited Nov. 20, 2019)
citing Marriott International, Inc.’s Human Rights Policy Statement available at https://www.marriott.com
/Multimedia/PDF/Corporate/HumanRightsStatement.pdf (last visited Nov. 20, 2019).

                                                    17
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 18 of 64 Pageid#: 181




          38.   In 2013, IHG commissioned an external assessment of human rights risks most

relevant for the travel and hospitality sector globally and regionally working with external human

rights experts, Maplecroft. The risks identified included human trafficking.21

          ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 38 and therefore HII denies the allegations and calls for strict proof thereof.



          39.   In 2015 and 2016 IHG identified the modern slavery risks most relevant to IHG

across four different areas of risk: (I) risks of modern slavery affecting their organization including

IHG hotels, (ii) risks of modern slavery occurring in IHG corporate or hotel supply chains, (iii)

risks of modern slavery such as human trafficking occurring in or around IHG branded hotels, (iv)

risks of modern slavery occurring at different stages of the hotel lifecycle. IHG represents that its

various risk assessment mechanisms have helped them to identify higher risk locations since

2013.22

          ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 39 and therefore HII denies the allegations and calls for strict proof thereof.



          40.   Choice Hotels has supported the anti-trafficking group Polaris since 2010 and in a

partnership with EPCAT ((End Child Prostitution, Pornography and Trafficking of Children for

Sexual Purposes)) developed a training module in 2010 for hotel management and staff.23




21
   Inter-Continental Hotel Group, Modern Slavery Statement 2017 available at https://www.ihgplc.com/-
/media/ihg/Files/pdf/modern-slavery-statement-2017-ihg-010318.ashx?la=en&hash =
B688F42E878C145EC5C8C9DF02ABC227 (last visited Nov. 22, 2019).
22
   Id.
23
   Human Rights Policy, CHOICE HOTELS, https://www.choicehotels.com/about/responsibility/human-rights-
policy (last visited June 6, 2019).

                                                    18
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 19 of 64 Pageid#: 182




        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 40 and therefore HII denies the allegations and calls for strict proof thereof.



        41.     Further, nationwide campaigns recognized the issue of human trafficking in the

hotel industry and the lack of internal policies to address the issue, and took initiative as early as

1997 with the United Nations Blue Heart Campaign and domestically in 2010 with the Department

of Homeland Security’s Blue Campaign.24 These efforts sought to educate both the public and

private sectors on identifying and combatting human trafficking, including the hospitality industry

and both campaigns released online resources and toolkits publicly accessible to any entity

concerned with human trafficking.25

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 41 and therefore HII denies the allegations and calls for strict proof thereof.




        42.     Hospitality companies have both the power and the responsibility to make sex

trafficking difficult for the offenders. Yet, they either repeatedly fail to heed the call or repeatedly

failed to execute their own policies. Instead, each continues to facilitate the crimes at their hotels,

content to direct their efforts solely to profit and the bottom line.

        ANSWER: To the extent the allegations in Paragraph 42 relate to HII, HII denies

the allegations and calls for strict proof thereof.




24
   DHS Blue Campaign Five Year Milestone, DEPARTMENT OF HOMELAND SECURITY (Jul. 22, 2015),
https://www.dhs.gov/blog/2015/07/22/dhs-blue-campaign-five-year-milestone.
25
   Human Trafficking and the Hospitality Industry, DEPARTMENT OF HOMELAND SECURITY,
https://www.dhs.gov/blue- campaign/hospitalityindustry (last visited June 19, 2019).

                                                  19
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 20 of 64 Pageid#: 183




              B.       THE DEFENDANTS CONTROL THE HOSPITALITY INDUSTRY

        43.        Hotel brands or flags lend their name and likeness to third party owners, while the

building and operations are run by the franchisee or a third party management company under the

brands’ control. In return, the parent brand exchanges the high risk that is inherent in owning an

asset like a hotel for the low risk associated with owning only a contract or franchise agreement

and still profit from putting heads in beds.

        ANSWER: To the extent the allegations in Paragraph 43 relate to HII, HII denies

the allegations and calls for strict proof thereof.



        44.        The average consumer does not see this relationship. The parent brand gives the

franchisee property its identity. It provides signage on and in front of the building that assures

customers that if they check into that hotel they can expect the standards consistent with the parent

hotel brand. The same brand emblazoned on everything in the hotel from the pens in the bedside

tables to the staff uniforms at the front desk.

        ANSWER: To the extent the allegations in Paragraph 44 relate to HII, HII denies

the allegations and calls for strict proof thereof.



        45.        In addition to brand recognition, a marketing organization, hotel listings in the

Global Distribution System (GDS) and other online travel agency databases, the brand provides

the franchise hotel with access to its brand wide central reservation system, 800 number, revenue

management tools, world-class loyalty programs and website. Thus, booking and room

reservations are controlled by the corporate parent brand.26


26
  Ellen Meyer, The Origins and Growth of Franchising in the Hotel Industry, Lodging Magazine (April 10, 2018)
https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/

                                                      20
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 21 of 64 Pageid#: 184




       ANSWER: To the extent the allegations in Paragraph 45 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       46.        The franchise hotel typically pays around 10% of their total revenue back to the

parent hotel brand and is required to develop and maintain the property in accordance with the

parent brand’s standards as they are laid out in the franchise agreement.

       ANSWER: In response to the allegations in Paragraph 46, HII admits only that its

contractual relationship with the current owner of the Charlottesville Red Carpet Inn is

governed by a franchise agreement that speaks for itself. HII has insufficient information to

admit or deny the remaining allegations in Paragraph 46 and therefore HII denies the

allegations and calls for strict proof thereof.




       47.        Per the franchise agreement, the parent brand may enforce these standards through

periodic inspections and even termination of the franchise agreement if the franchise hotel is found

to be inadequate. The right of the parent hotel brand to enforce their brand standards is also their

responsibility.

       ANSWER: To the extent the allegations in Paragraph 47 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       48.        At the time of the incidents alleged herein:

       a.         Defendant Hospitality International, Inc. owned and controlled the Red Carpet

Inn® brand.



                                                   21
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 22 of 64 Pageid#: 185




        b.      Defendant G6 Hospitality, LLC owned and controlled the Motel 6® brand.

        ANSWER: To the extent the allegations in Paragraph 48 relate to HII, HII admits

only that, by virtue of a License Agreement with RCI International, Inc., HII licensed to

others the ability to operate under the Red Carpet Inn brand at the time of the alleged

incidents. HII denies the remaining allegations and calls for strict proof thereof.




        49.     Parent hotel brands may kick delinquent hotels out of their system but because it is

at the expense of terminating their royalty payments it is seldom done.

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 49 and therefore HII denies the allegations and calls for strict proof thereof.



                   C.       THE DEFENDANTS’ WILLFUL BLINDNESS TO SEX
                                TRAFFICKING AT THEIR HOTELS

        50.     Defendants Hospitality International, Inc., and G6 Hospitality, LLC., have been on

notice of repeated incidences of sex trafficking occurring at their Red Carpet Inn ® and Motel 6®

hotels yet these brand managers failed to take the necessary action to prevent sex trafficking and

still persist in failing to take the necessary action to prevent sex trafficking at their hotels.

        ANSWER: To the extent the allegations in Paragraph 50 relate to HII, HII denies

the allegations and calls for strict proof thereof.




                                                   22
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 23 of 64 Pageid#: 186




       51.      HOSPITALITY INTERNATIONAL, INC. (“Hospitality International”)

       a.       RED CARPET INN®

       i.       Defendant Hospitality International owns, supervises, and/or operates the Red

Carpet Inn® – Charlottesville located at 405 Premier Circle in Charlottesville, Virginia.

       ii.      Hospitality International failed to implement and enforce any of its own policy or

policies and protect Plaintiff J.F. from being sex trafficked.

       iii.     Despite having knowledge of the extensive prostitution and sex trafficking that

occurs at its hotels, Defendant Hospitality International has repeatedly failed to stop these actions.

       iv.      Defendant Hospitality International may exercise control over Red Carpet Inn®

hotels by:

       1.       distributing information to assist employees in identifying human trafficking;

       2.       providing a process for escalating human trafficking concerns within the

organization;

       3.       requiring employees to attend training related to human trafficking;

       4.       providing new hire orientation on human rights and corporate responsibility;

       5.       providing training and education to Red Carpet Inn® hotels through webinars,

seminars, conferences, and online portals;

       6.       developing and holding ongoing training sessions on human trafficking; or

       7.       providing checklists, escalation protocols and information to property management

staff; or tracking performance indicators and key metrics on human trafficking prevention.

       v.       Hospitality International was in an actual or apparent agency relationship with Red

Carpet Inn® hotels offering public lodging services in the hotel. This agency relationship was




                                                 23
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 24 of 64 Pageid#: 187




Hospitality International’s operations, including the means and methods of how Red Carpet Inn®

hotels conducted daily business through one or more of the following actions:

        1.     hosting online bookings on Defendant Hospitality International’s domain;

        2.     setting employee wages;

        3.     making employment decisions;

        4.     advertising for employment;

        5.     sharing profits;

        6.     standardized training methods for employees;

        7.     building and maintaining the facility in a manner specified by the owner;

        8.     standardized or strict rules of operation;

        9.     regular inspection of the facility and operation by owner;

        10.    fixing prices; or

        11.    other actions that deprive Red Carpet Inn® hotels of independence in business

operations.

        vi.    An actual and/or apparent agency also exists between Defendant Hospitality

International and Red Carpet Inn® hotels. Defendant Hospitality International held out Red Carpet

Inn® hotels to the public as possessing authority to act on its behalf.

        vii.   Given Defendant Hospitality International’s public statements on behalf of its hotel

brands and the control it assumed in educating, implementing, and directing its hotels, including

Red Carpet Inn® hotels, Defendant Hospitality International breached its duties in the following

ways:




                                                 24
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 25 of 64 Pageid#: 188




       1.      Failed (altogether or adequately) to distribute information to assist employees in

identifying human trafficking; created through Defendant Hospitality International’s exercise of

an ongoing and systemic right of control over Red Carpet Inn® hotels by Defendant;

       2.      Failed (altogether or adequately) to provide a process for escalating human

trafficking concerns within the organization;

       3.      Failed (altogether or adequately) to mandate managers, employees, or owners

attend training related to human trafficking;

       4.      Failed (altogether or adequately) to provide new hire orientation on human rights

and corporate responsibility;

       5.      Failed (altogether or adequately) to provide training and education on human

trafficking through webinars, seminars, conferences, and online portals;

       6.      Failed (altogether or adequately) to develop and hold or require ongoing training

sessions on human trafficking; or

       7.      Failed (altogether or adequately) to provide checklists, escalation protocols and

information to property management staff or tracking performance indicators and key metrics on

human trafficking prevention.

       viii.   For years, Defendant Hospitality International has failed to address the rampant

culture of sex trafficking which tragically occurs throughout its Red Carpet Inn® hotels across the

country. This entrenched apathy to the real risk of sex trafficking and pervasive willful blindness

to the role Red Carpet Inn® hotels play in sex trafficking facilitated the sex trafficking of Plaintiff

J.F. at Red Carpet Inn® hotels that forms the basis of this complaint.




                                                  25
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 26 of 64 Pageid#: 189




        1.      In October 2015, Franklin County Municipal Court demanded a Red Carpet Inn®

in Columbus, Ohio close for a year. The hotel was declared a nuisance after a number of crimes

including a sex trafficking operation were discovered on the property.27

        2.      In December 2016, a man was indicted for trafficking multiple women at a Red

Carpet Inn® in Scranton, Pennsylvania. The man leveraged the women’s addictions and controlled

them with heroin, cocaine and MDMA.28

        3.      In July 2013, a nuisance abatement lawsuit was filed by the Harris County Police

Department against a Red Carpet Inn® in Sharpstown, Texas because it was a known hub of human

trafficking and the commercial sex trade.29

        ANSWER: In response to subpart a(1) of Paragraph 51, HII admits only that the

contractual relationship between HII and the independent owner of Charlottesville Red

Carpet Inn is governed by a franchise agreement that speaks for itself. HII denies the

remaining allegations of Paragraph 51 and all subparts thereto, and calls for strict proof

thereof.



        52.     G6 HOSPITALITY, LLC (“G6 HOSPITALITY”)

        a.      MOTEL 6®

        i.      Defendant G6 owns, supervises, and/or operates the Motel 6® Fredericksburg –

North located at 401 Warrenton Road in Fredericksburg, Virginia, the Motel 6® Winchester VA

located at 2951 Valley Avenue in Winchester, Virginia, and the Motel 6® Fayetteville NC located

at 2076 Cedar Creek Road in Fayetteville, North Carolina.



27
   http://www.courtnewsohio.gov/cases/2015/COA/1007/2015-OH-4035.asp#.XHTGAqfMw_W
28
   https://www.poconorecord.com/news/20161204/scranton-sex-trafficking-cases-move-forward
29
   https://abc13.com/archive/9165690/

                                                    26
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 27 of 64 Pageid#: 190




       ii.      Defendant failed to implement and enforce any of its own policy or policies and

protect Plaintiff J.F. from being sex trafficked.

       iii.     Despite having knowledge of the extensive prostitution and sex trafficking that

occurs at its hotels, Defendant G6 has repeatedly failed to stop these actions.

       iv.      Defendant may exercise control over Motel 6® hotels by:

       1.       distributing information to assist employees in identifying human trafficking;

       2.       providing a process for escalating human trafficking concerns within the

organization;

       3.       requiring employees to attend training related to human trafficking;

       4.       providing new hire orientation on human rights and corporate responsibility;

       5.       providing training and education to Motel 6® hotels through webinars, seminars,

conferences, and online portals;

       6.       developing and holding ongoing training sessions on human trafficking; or

       7.       providing checklists, escalation protocols and information to property management

staff; or tracking performance indicators and key metrics on human trafficking prevention.

       v.       Defendant was in an actual or apparent agency relationship with Motel 6® hotels

offering public lodging services in the hotel. This agency relationship was created through

Defendant’s exercise of an ongoing and systemic right of control over Motel 6® hotels by

Defendant’s operations, including the means and methods of how Motel 6® hotels conducted daily

business through one or more of the following actions:

       1.       hosting online bookings on Defendant G6’s domain;

       2.       requiring Motel 6® hotels to use Defendant G6’s customer rewards program;

       3.       setting employee wages;



                                                    27
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 28 of 64 Pageid#: 191




          4.     making employment decisions;

          5.     advertising for employment;

          6.     sharing profits;

          7.     standardized training methods for employees;

          8.     building and maintaining the facility in a manner specified by the owner;

          9.     standardized or strict rules of operation;

          10.    regular inspection of the facility and operation by owner;

          11.    fixing prices; or

          12.    other actions that deprive Motel 6® hotels of independence in business operations.

          vi.    An actual and/or apparent agency also exists between Defendant G6 and Motel 6®

hotels. Defendant G6 held out Motel 6® hotels to the public as possessing authority to act on its

behalf.

          vii.   Given Defendant’s public statements on behalf of its hotel brands and the control

it assumed in educating, implementing, and directing its hotels, including Motel 6® hotels,

Defendant breached its duties in the following ways:

          1.     Failed (altogether or adequately) to distribute information to assist employees in

identifying human trafficking;

          2.     Failed (altogether or adequately) to provide a process for escalating human

trafficking concerns within the organization;

          3.     Failed (altogether or adequately) to mandate managers, employees, or owners

attend training related to human trafficking;

          4.     Failed (altogether or adequately) to provide new hire orientation on human rights

and corporate responsibility;



                                                   28
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 29 of 64 Pageid#: 192




         5.       Failed (altogether or adequately) to provide training and education on human

trafficking through webinars, seminars, conferences, and online portals;

         6.       Failed (altogether or adequately) to develop and hold or require ongoing training

sessions on human trafficking; or

         7.       Failed (altogether or adequately) to provide checklists, escalation protocols and

information to property management staff or tracking performance indicators and key metrics on

human trafficking prevention.

         viii.    More than half the bookings at Motel 6® hotels occur on the same day as arrival.

Accordingly, Motel 6® executives have worked to make booking hotel rooms at their properties

even easier. As one executive of Motel 6® stated: “Analytics is our North Star. It is how we make

decisions, it’s how we drive our strategy and it is how we dictate performance.” As alleged herein,

the Motel 6 brand has been more than willing to use data analytics to increase its profits; yet, it has

historically refused to use the same data analytics, or take any reasonable measures, to prevent

human trafficking at Motel 6® hotels.30

         ix.      There are countless examples across place and time of G6 Hospitality’s knowledge

of sex trafficking at its Motel 6® hotels and its continued, total inattention to preventing and

remedying the blight of human trafficking. This illicit, criminal misconduct is so rampant

throughout Motel 6® hotels that one online reviewer suggested on a travel website that Motel 6®

“Should Be Called Motel Sex.”31 This entrenched apathy to the real risk of sex trafficking and


30
   Allison Schiff, Motel 6: ‘Analytics Is Our North Star’, AdExchanger (Sept. 7, 2017), https://adexchanger.
com/analytics/motel- 6-analytics-north-star/amp/.
31
   Review of Motel 6 Rochester (Aug. 1, 2018), available at
https://www.tripadvisor.com/ShowUserReviewsg43466- d242739-r601808847-Motel_6_Rochester-
Rochester_Minnesota.html (last visited Feb. 28, 2019) (the reviewer was commenting in August 2018, on a Motel 6
located at 2107 West Frontage Road, Rochester, Minnesota 55901 and added, “Prostitutes, drug dealers, and loud
partiers are your neighbors including possibly one or two staff members. Complaints to the clerk do no good. The
night clerk does not write it down and the day clerks accuse you of lying although I made it clear that I did not want
anything in return for my complaints.”)

                                                          29
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 30 of 64 Pageid#: 193




pervasive willful blindness to the role Motel 6® hotels play in sex trafficking facilitated the sex

trafficking of Plaintiff J.F. at Motel 6® hotels that forms the basis of this complaint.

          1.     In late 2003, a trafficker set up a sex trafficking venture at a Motel 6® in

Connecticut in which two young women were sold for sex 8-10 times per day.32

          2.     In April 2009, a sex trafficking venture operated out of a Motel 6® in Toledo,

Ohio.33

          3.     In approximately September 2011, sex traffickers set up an operation at a Motel 6®

in Toledo, Ohio out of which they sex trafficked 15 and 16- year old girls.34

          4.     From approximately 2012 through October 2014, two men engaged in a criminal

sex trafficking venture of children which operated in part out of a Motel 6® in Harvey, Illinois.35

          5.     Police rescued an 18-year old girl from a sex trafficker in February 2012, at a Motel

6® in Portland, Oregon.36

          6.     The Central Ohio Human Trafficking Task Force completed an investigation which

resulted in indictments in August 2012, of several persons charged with human trafficking which

occurred at the Motel 6® on Dublin-Granville Road in Columbus, Ohio as well as other

locations.37

          7.     The FBI investigated and arrested several individuals in December 2012, for human

trafficking of several young women and a juvenile at a Motel 6® in Madison, Alabama.38




32
   https://www.vanityfair.com/news/2011/05/human-trafficking-201105
33
   https://abc7chicago.com/archive/7771888/
34
   https://www.toledoblade.com/Courts/2012/06/02/2-Toledoans-accused-of-juvenile-sex-trafficking-1.html
35
   https://www.justice.gov/usao-ndil/file/813771/download
36
   https://www.justice.gov/usao-or/pr/tacoma-pimp-sentenced-25-years-sex-trafficking-two-victims
37
   https://www.dispatch.com/content/stories/local/2012/08/03/secret-panel-on-human-trafficking-wins-
indictments.html
38
   https://whnt.com/2012/12/07/fbi-investigates-human-trafficking-at-madison-motel/

                                                      30
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 31 of 64 Pageid#: 194




        8.       The Orange County Human Trafficking Task Force busted a criminal enterprise in

December 2012 that was selling women for sex out of a Motel 6® in Anaheim, California.39

        9.       In approximately March 2013, sex traffickers began selling sex out of Motel 6®

operations in Bangor and Portland, Maine.40

        10.      Beginning in approximately May 2013, a 15-year old runaway was sex trafficked

out of the Motel 6® on Caton Avenue in Baltimore, Maryland.41

        11.      The FBI busted a sex trafficking ring operating out of a Motel 6® in San Antonio,

Texas in September 2013.42

        12.      In Richmond County, Georgia a man was arrested at a local Motel 6® in October

2013, and charged with sex trafficking of two young women.43

        13.      Police investigated a sex trafficker in March 2014 and ultimately charged him for

his crimes including, but not limited to, selling a 17- year old girl for sex out of a Motel 6® in

Roseville, Minnesota.44

        14.      In May 2014, two traffickers were arrested at a Motel 6® in Monterey, California

after a 21-year old woman escaped from their captivity.45

        15.      In the summer of 2014, two girls ages 15 and 16-years old were taken from a

children’s shelter by a sex trafficker and trafficked out of a Motel 6® in Cutler Bay, Florida.46




39
   https://abc13.com/archive/8909784/
40
   https://bangordailynews.com/2016/09/12/mainefocus/what-drives-maine-sex-traffickers-inhumanity/
41
   https://www.wbal.com/article/106578/2/man-faces-prison-time-for-sex-trafficking-baltimore-teen
42
   https://www.ksat.com/news/sex-trafficking-ring-busted-at-motel-6
43
   https://www.wrdw.com/home/headlines/Man-arrested-for-sex-trafficking-226301261.html
44
   https://www.twincities.com/2014/06/05/man-25-is-accused-of-trafficking-teens-2/
45
   https://www.ksbw.com/article/monterey-police-2-human-sex-traffickers-arrested-after-victim-escapes-
motel/1054172
46
   https://www.miamiherald.com/news/local/news-columns-blogs/deadline-miami/article33360843.html

                                                       31
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 32 of 64 Pageid#: 195




        16.     A Las Vegas man was charged with sex trafficking two victims, including a 17-

year old girl, in January 2015, out of a Motel 6® in Rapid City, Nevada.47

        17.     In February 2015, two men were arrested for sex trafficking a 14-year old girl at a

Motel 6® in Seekonk, Rhode Island.48

        18.     A local law enforcement investigation resulted in the rescue of a 15-year old

runaway from a Motel 6® near the Oakland, California airport where she was being sex

trafficked.49

        19.     In North Charleston, South Carolina, a 17-year old girl was rescued in March 2015

from a Motel 6® by special agents from the United States Department of Homeland Security. The

girl was sold for sex, beaten, and starved by a sex trafficker.50

        20.     Two men were arrested in March 2015 for sex trafficking a 15-year old girl at a

Motel 6® in Austin, Texas.51

        21.     In March 2015, police arrested a man for sex trafficking a runaway seventeen 17-

year old at a Motel 6® in Warwick, Rhode Island.52

        22.     Over a 14-month period ending in approximately April 2015, a crime- ridden Motel

6® in Warwick, Rhode Island had 75 arrests on its property for crimes including sex-trafficking.53




47
   https://www.argusleader.com/story/news/crime/2015/01/17/las-vegas-man-charged-human-trafficking-rapid-
city/21922915/
48
   http://www.thesunchronicle.com/news/local_news/ri-man-gets-jail-in-sex-trafficking-case-involving-
seekonk/article_d7a25494-9d21-11e6-8f94-63e5c74facb3.html
49
   https://www.berkeleyside.com/2015/12/08/woman-charged-in-berkeley-teen-sex-trafficking-case
50
   https://www.postandcourier.com/archives/police-say-teen-starved-beaten-at-north-charleston-motel-
man/article_032153ee- fcb6-5333-9182-926a7f43dfbf.html
51
   https://www.kxan.com/news/local/austin/local-teen-freed-from-sex-slavery-two-charged/1049580764
52
   https://www.newportri.com/article/20150324/NEWS/150329666
53
   53 https://www.washingtonpost.com/news/morning-mix/wp/2015/04/28/crime-ridden-motel-6-in-r-i-will-hand-
over-
guest-list-to-police/?utm_term=.a804ce3f32a8

                                                     32
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 33 of 64 Pageid#: 196




        23.      Seven people were indicted in January 2016, by a Colorado grand jury for sex

trafficking children from 2014 through the summer of 2015, out of hotels in Denver, Colorado,

including a Denver area Motel 6®.54

        24.      In the summer of 2015, a woman was arrested at a Motel 6® in Great Falls,

Montana where she was involved in sex trafficking a 17-year old girl.55

        25.      A married couple was indicted in June 2015, for their roles in sex trafficking minor

children ages 17, 16, and 15-years old out of a Motel 6® in Everett, Washington.56

        26.      In Tuscaloosa, Alabama police rescued a 14-year old girl from a Motel 6® in June

2015, and a grand jury subsequently charged her assailant with human trafficking and rape.57

        27.      In July 2015, sex traffickers sold a 15-year old girl for sex at a Motel 6 in Pismo

Beach, California.58

        28.      In November 2015 a man was arrested at a Motel 6® in Ventura, California and

was criminally charged with sex trafficking a 15-year old girl who was found with him.59

        29.      A federal court sentenced a man to 10-years in prison in November 2016, for sex

trafficking a 15-year old girl in 2014 out of a Motel 6® in Hartford County, Connecticut.60

        30.      In January 2016, a man who operated out of a Motel 6® in Frederick City,

Maryland was charged with sex trafficking.61




54
   https://kdvr.com/2016/01/06/7-indicted-by-colorado-grand-jury-in-child-sex-trafficking-ring-bust/
55
   https://www.greatfallstribune.com/story/news/local/2016/08/29/woman-caught-human-trafficking-ring-pleads-
guilty/89566374/
56
   https://www.heraldnet.com/news/county-investigating-45-ongoing-human-sex-trafficking-cases/
57
   https://newsms.fm/tuscaloosa-man-charged-human-trafficking-mississippi-teen/
58
   https://www.sanluisobispo.com/news/local/article75832962.html
59
   https://www.vcstar.com/story/news/local/communities/ventura/2016/04/26/fresno-man-sentenced-to-prison-for-
pimping- human-trafficking-in-ventura-county/88714698/
60
   https://www.courant.com/news/connecticut/hc-sex-trafficking-teenager-prison-1115-20161114-story.html
61
   h https://kfdm.com/news/local/women-accuse-defendant-ofttps://baltimore.cbslocal.com/2016/01/16/frederick-
police-arrest-man-on-human-trafficking-charges/

                                                      33
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 34 of 64 Pageid#: 197




          31.    Criminal charges were brought against a man who sex trafficked a 15- year old girl

out of a Motel 6® in Beaumont, Texas in March 2016.62

          32.    On March 23, 2016, a victim of a sex trafficking ring died at a Motel 6® in

Winchester, West Virginia.63

          33.    The leader of a sophisticated and organized sex trafficking ring beat and raped one

of his victims in April 2016, at a Motel 6® in Tinicum Township, Pennsylvania.64

          34.    Local law enforcement rescued a 17-year old runaway in December 2016, who was

being sex trafficked from a Motel 6® in Gibbstown, New Jersey.65

          35.    In February 2017, the leader of a child sex trafficking ring in Tulsa, Oklahoma, was

busted at a local Motel 6® where federal authorities rescued a 16-year old survivor of sex

trafficking.

          36.    A 45-year old man was charged with human trafficking after picking up a teenage

boy from school and taking him to a Motel 6® in Cedar Park, Texas in approximately March

2017.66

          37.    At a Motel 6® in Des Moines, Iowa a man sex trafficked a minor victim in June

2017.67

          38.    In approximately June 2017, a 17-year old runaway was rescued by law

enforcement from a Motel 6® in Las Vegas, Nevada out of which a sex trafficker was operating.68




62
   https://kfdm.com/news/local/women-accuse-defendant-of
63
   https://www.localdvm.com/news/virginia/martinsburg-man-convicted-on-sex-trafficking-drug-
charges/1708490814
64
   https://patch.com/pennsylvania/phoenixville/man-behind-human-trafficking-ring-chester-county-sentenced
65
   https://www.nj.com/gloucester-county/index.ssf/2017/09/post_139.html
66
   https://www.khou.com/article/news/local/texas/little-elm-man-accused-of-trafficking-austin-teen/285-476893013
67
   https://www.desmoinesregister.com/story/news/crime-and-courts/2018/06/11/7-des-moines-residents-charged-
sex-trafficking- feds-des-moines-sexual-prostitution-iowa-texas/692264002/
68
   https://www.reviewjournal.com/crime/sex-crimes/woman-accused-of-sex-trafficking-runaway-on-las-vegas-strip/

                                                       34
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 35 of 64 Pageid#: 198




        39.     A 17-year old girl was sold for sex by traffickers at a Motel 6 in Portland, Oregon

in June 2017.69

        40.     In August 2017, two men operated out of a Motel 6® in Springfield, Virginia to

sex traffic a 16-year old girl.70

        41.     The City of Los Angeles settled a nuisance suit with G6 Hospitality, which operates

Motel 6® hotels, in August 2017, for $250,000.00 in an effort to combat human trafficking at

Motel 6® brand hotels.71

        42.     In October 2017, the County Attorney’s Office for Harris County, Texas sued a

local Motel 6 after law enforcement identified the property as a criminal hotspot that had been

attracting drug activity, human trafficking, and violent crime for years. The suit alleged the Motel

6 knowingly tolerated and failed to make reasonable efforts to abate the criminal activities on its

property.72 Two men were arrested in December 2017, for sex trafficking a minor female out of

a Motel 6® in Destin, Florida.

        43.     In February 2018, a man engaged in sex trafficking of two women at a Motel 6®

near New Orleans, Louisiana.73

        44.     The Columbus City Attorney’s Office issued ultimatums in February 2018, to

several area hotels to clean up or shut down, including but not limited to, the Motel 6® at 7480

North High Street near Worthington which, according to police had been the site of significant

criminal activity.74



69
   http://mailtribune.com/news/crime-courts-emergencies/accused-human-traffickers-stopped-in-medford
70
   https://patch.com/virginia/burke/16-year-old-forced-be-prostitute-springfield-motel-report
71
   https://apnews.com/d13636fec55c42b88a08af18db6196fb
72
   https://www.chron.com/neighborhood/spring/news/article/Harris-County-sues-Spring-area-motel-labeled-
12293254.php
73
   https://www.nola.com/crime/2018/10/man-accused-of-trafficking-took-females-to-new-orleans-to-make-some-
money-for- mardi-gras-warrant.html
74
   https://www.10tv.com/article/columbus-cracks-down-businesses-high-crime-rates

                                                     35
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 36 of 64 Pageid#: 199




           45.    Law enforcement responded to a 911 call from a 17-year old girl who was calling

from the lobby of a Motel 6® in Claremont, California in February 2018. Upon arrival, officers

discovered that the 17-year old caller and a 15-year old girl were both being sex trafficked at the

hotel.75

           46.    In March 2018, police found a 10-year old girl wearing a dog collar with a 23-year

old man who had raped her at a Motel 6® in Lakeland, Florida.76

           47.    In Richfield, Minnesota a man was criminally charged in June 2018, for sex

trafficking a 15-year old girl out of an area Motel 6®.77

           48.    Police busted a human trafficking operation at a Motel 6® in Ann-Arbor, Michigan

in July 2018.78

           49.    A Motel 6® in Braintree, Massachusetts surrendered its operating license in

September 2018, after significant criminal activity, including sex trafficking, was documented

occurring on its property.79

           50.    Not until September 2018 did G6 Hospitality LLC, the parent company of Motel

6®, announce that “the company will introduce anti-human trafficking training to corporate, field

and property team members...Additionally, the company developed its own training for all

property team members to understand how to effectively intervene and identify potential

trafficking situations to protect each other, guests and the community.”

           51.    Even after this announcement, sex trafficking at Motel 6 properties continued.




75
   https://webbcanyonchronicle.com/2953/features/social-media-sexual-assault/
76
   https://www.miamiherald.com/news/local/community/miami-dade/west-miami-dade/article207303799.html
77
   https://kstp.com/news/man-charged-sex-trafficking-richfield-hotel/4955796/
78
   https://www.mlive.com/news/ann-arbor/2018/12/man-charged-with-human-trafficking-at-ann-arbor-area-
hotel.html
79
   https://patch.com/massachusetts/braintree/motel-6-ends-fight-reopen-braintree-location

                                                    36
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 37 of 64 Pageid#: 200




        52.      In November 2018, federal authorities arrested a man for sex trafficking a woman

out of a Motel 6® in San Jose, California.80

        53.      In December 2018, a husband and wife were arrested for sex trafficking women

who were Chinese nationals out of a Motel 6® in Portsmouth, New Hampshire from approximately

2016 through 2017.81

        54.      A 14-year old girl was held against her will at a Motel 6®in Raleigh, North Carolina

and sex trafficked in or around January 2019.82

        ANSWER: The allegations in Paragraph 52 and the subparts thereto do not relate to

HII and therefore no response is required. To the extent a response is required, HII denies

the allegations and calls for strict proof thereof.



                                  D.      THE SEX TRAFFICKING OF J.F.

        53.      The facts alleged herein stem from a human trafficking and prostitution ring

operated throughout the southeast, including Virginia and North Carolina. While victimized by

her trafficker J.F. was subject to repeated instances of rape, physical abuse, verbal abuse,

exploitation, psychological torment, kidnapping, and false imprisonment at the Defendants’ hotels

from 2017 - 2018.

        ANSWER: To the extent the allegations in Paragraph 53 relate to HII, HII denies

the allegations and calls for strict proof thereof.




80
   https://www.sanjoseinside.com/2018/11/09/alleged-pimp-arrested-in-san-jose-for-sex-trafficking-young-woman-
he-found-on- instagram/
81
   https://www.fosters.com/news/20181214/husband-wife-charged-in-sex-trafficking-prostitution-scheme
82
   https://www.wral.com/third-man-arrested-in-raleigh-alleged-child-trafficking/18104963/

                                                      37
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 38 of 64 Pageid#: 201




       54.     In 2016, J.F.’s trafficker found her on Facebook and began stalking her through

messages and in person visits. J.F. noticed him following her at the grocery store, and eventually

he appeared at her home. After an altercation between her trafficker and her ex-boyfriend, her ex-

boyfriend was arrested.

       ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 54 and therefore denies same and calls for strict proof thereof.



       55.     When J.F. lost her apartment, her trafficker moved her and her children into various

hotels. In January 2017, he began trafficking J.F. for the purposes of commercial sex. If J.F.

refused, her trafficker would become violent, frequently in front of her children. J.F. lived in

perpetual fear of her trafficker’s violence and manic temper, complying to survive because she felt

she had no choice.

       ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 55 and therefore denies same and calls for strict proof thereof.



       56.     Between 2017 and 2018, J.F.’s traffickers routinely harbored her at hotels

throughout the southeast, including the Red Carpet Inn® Charlottesville at 405 Premier Circle,

Motel 6® Fredericksburg – North located at 401 Warrenton Road in Fredericksburg, Virginia, the

Motel 6® Winchester VA located at 2951 Valley Avenue in Winchester, Virginia, and the Motel

6® Fayetteville NC located at 2076 Cedar Creek Road, in Fayetteville, North Carolina. J.F. would

sometimes be held in the rooms for weeks at a time servicing a constant stream of incoming buyers.

       ANSWER: In response to the allegations in Paragraph 56, HII denies that Plaintiff

was harbored against her will at the Red Carpet Inn in Charlottesville at 405 Premier Circle.



                                                38
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 39 of 64 Pageid#: 202




HII has insufficient information to either admit or deny the remaining allegations in

Paragraph 56 and therefore denies same and calls for strict proof thereof.



          57.    J.F.’s trafficker stayed at these hotels over a long period of time, always renting the

room for a number of weeks, paying in smaller increments, refusing housekeeping services, and

requesting an inordinate amount of towels. For weeks J.F. was held up in the room, unable to leave

and visibly deteriorating. Then they would leave, and the same would happen at another of the

hotels.

          ANSWER: To the extent the allegations in Paragraph 57 relate to HII, HII denies

the allegations and calls for strict proof thereof.



          58.    J.F. spent three weeks in a Fairfax hospital because her trafficker purposefully

crashed the car in an effort to injure her. She suffered multiple fractured vertebrates. J.F. was

unable to wear the brace necessary to her recovery because her trafficker forced her to continue to

sexually service clients as a result she walked in a manner that showed she was in constant pain.

          ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 58 and therefore denies same and calls for strict proof thereof.



          59.    From 2017-2018, J.F. was required by her trafficker to have sex for payment with

various buyers at the Defendants’ hotels in response to advertisement for commercial sex that he

had posted on Backpage.com under numerous names and without her consent.83                         There was



83
   Backpage.com was the leading online marketplace for commercial sex, until it was seized by the federal
authorities in April 2018. Backpage.com operated in 97 countries and 943 locations worldwide—and was last valued
at more than a half-billion dollars. See Backpage.com’s Knowing Facilitation of Online Sex Trafficking, Staff

                                                      39
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 40 of 64 Pageid#: 203




constant foot traffic from the handfuls of buyers J.F. had to service throughout the day, and each

would enter and exit through the front door of the Defendants’ hotels.

          ANSWER: To the extent the allegations in Paragraph 59 relate to HII, HII denies

the allegations and calls for strict proof thereof.



          60.    J.F. was kept at the Red Carpet Inn in Charlottesville, Virginia for four months. A

hotel employee simply expressed to J.F. that she knew that “a lot of girls get prostituted.” J.F.’s

trafficker paid for the room in cash and would keep extending their stay by paying for one night at

a time.

          ANSWER: HII denies the allegations in Paragraph 60.



          61.    J.F. was prohibited from speaking with any hotels staff, kept her head down and

struggled to make eye contact. She also was checked into each of the Defendant’s hotel for an

extended stay but with little to no baggage or persona [sic] belongings.

          ANSWER: HII denies the allegations in Paragraph 61.



          62.    J.F. and her trafficker stayed at each of the Defendants’ hotels for a minimum of

two (2) weeks.

          ANSWER: To the extent the allegations in Paragraph 62 relate to HII, HII denies

the allegations and calls for strict proof thereof.




Report, Permanent Subcommittee on Investigations, United States Senate (2018), https://www.hsgac.senate.
gov/imo/media/doc/Backpage%20Report%202017.01.10%20FINAL.pdf

                                                      40
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 41 of 64 Pageid#: 204




       63.      J.F.’s trafficker frequently forced her to change her hair color. He once drugged her

with Benadryl, and forced her to get a tattoo on her face with the word “rotten.” As a result of all

that J.F. endured from her trafficker she constantly appeared withdrawn and fatigued, and her

appearance was noticeably unkempt as she was dressed inappropriately for travel and exhibited

poor hygiene.

       ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 63 and therefore denies same and calls for strict proof thereof.



       64.      J.F. was never allowed to touch the money from the calls her trafficker orchestrated.

If her children were around for a call, the trafficker would take them elsewhere. If her children

were not around, he would hide in the bathroom until the call was finished.

       ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 64 and therefore denies same and calls for strict proof thereof.



       65.      J.F.’s trafficker caused her to lose her children. Once, in the middle of the night, he

drove J.F. and her children to Centerville [sic], Virginia and forced her to leave them with her ex-

boyfriend.

       ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 65 and therefore denies same and calls for strict proof thereof.



       66.      J.F.’s trafficker sold her jewelry and car, and responded to any of her protests with

brutal violence. The violent episode were frequent and loud enough for hotel staff and patrons to

hear. J.F. exhibited obvious injuries including prominent bruising.



                                                  41
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 42 of 64 Pageid#: 205




        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 66 and therefore denies same and calls for strict proof thereof.



        67.        Escape was eventually possible for J.F. when her trafficker was arrested. In

February 2018, J.F. escaped to a shelter, and then moved in with a friend.

        ANSWER: HII has insufficient information to admit or deny the allegations in

Paragraph 67 and therefore denies same and calls for strict proof thereof.



        68.        Prior to, during, and following the incidents described herein, the Defendants had

actual and/or constructive notice of drug dealing, prostitution, and/or general safety concerns at

their hotels, including, but not limited to, video surveillance of their hotels, as well as oral or

written complaints regarding said suspicious activity. The Defendants failed to take any actions to

curtail these activities.

        ANSWER: To the extent the allegations in Paragraph 68 relate to HII, HII denies

the allegations and calls for strict proof thereof.



        69.        Had the Defendants been paying attention to the activities being conducted at their

hotels and on their properties, and the apparent red flags outlined above, it would have been

impossible for them not to notice the victimization of J.F.

        ANSWER: To the extent the allegations in Paragraph 69 relate to HII, HII denies

the allegations and calls for strict proof thereof.



              E.       THE DEFENDANTS FACILITATED THE TRAFFICKING OF J.F.



                                                   42
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 43 of 64 Pageid#: 206




        70.     Defendants Hospitality International and G6 Hospitality profited from the sex

trafficking of J.F. and knowingly or negligently aided and engaged with her trafficker in his sex

trafficking venture. The Defendants leased rooms to J.F.’s trafficker for weeks at a time, when

they knew, or should have known, that he was using their room to imprison J.F., physically assault

her, and subject her to repeated exploitation as he forced her into sexual servitude.

        ANSWER: To the extent the allegations in Paragraph 70 relate to HII, HII denies

the allegations and calls for strict proof thereof.



        71.     Defendants Hospitality International and G6 Hospitality knew, or should have

known, that J.F. was being trafficked and that the Defendants were knowingly benefiting

financially from said exploitation, because J.F.’s trafficker frequented the Defendants’ hotels.

        ANSWER: To the extent the allegations in Paragraph 71 relate to HII, HII denies

the allegations and calls for strict proof thereof.



        72.     Defendants Hospitality International and G6 Hospitality knew, or should have

known, that J.F. was being trafficked because J.F.’s trafficker paid for his room using cash,

reserved his room for an extended stay, refused all housekeeping services but frequently requested

towels, constantly entertained traffic from multiple male visitors a day, and checked in with a

young woman who seldom left the room; behavior that indicated he was using the Defendants’

hotels for his illegal sex trafficking venture.

        ANSWER: To the extent the allegations in Paragraph 72 relate to HII, HII denies

the allegations and calls for strict proof thereof.




                                                  43
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 44 of 64 Pageid#: 207




       73.     Defendants Hospitality International and G6 Hospitality actively participated in

this illegal endeavor by knowingly or negligently providing lodging to J.F.’s trafficker in which to

harbor J.F. while he was trafficking her.

       ANSWER: To the extent the allegations in Paragraph 73 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       74.     Defendants Hospitality International and G6 Hospitality profited from the sex

trafficking of J.F. and knowingly or negligently aided and participated with J.F.’s trafficker in his

criminal venture. The Defendants took no action as J.F. repeatedly visited the hotel, often visiting

the same guests, without any luggage, avoiding all eye contact, and exhibiting signs of diminished

personal hygiene, sleep deprivation, malnourishment, and often displaying prominent bruising all

over her person.

       ANSWER: To the extent the allegations in Paragraph 74 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       75.     Defendants Hospitality International and G6 Hospitality actively participated in

this illegal endeavor by knowingly or negligently providing lodging to those who purchased sex

from J.F. in which to harbor J.F. while she was being trafficked.

       ANSWER: To the extent the allegations in Paragraph 75 relate to HII, HII denies

the allegations and calls for strict proof thereof.




                                                 44
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 45 of 64 Pageid#: 208




       76.     The Defendants all had the opportunity to stop J.F.’s trafficker and offenders like

him from victimizing J.F. and others like her. Instead, every Defendant failed to take reasonable

measures to stop sex trafficking from occurring in their hotels.

       ANSWER: To the extent the allegations in Paragraph 76 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       77.     The Defendants all financially benefited from the sex trafficking of J.F., and other

victims like her, and developed and maintained business models that attract and foster the

commercial sex market for traffickers and buyers alike.

       ANSWER: To the extent the allegations in Paragraph 77 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       78.     Defendants Hospitality International and G6 Hospitality enjoy the steady stream of

income that sex traffickers bring to their budget level hotel brands, such as the Red Carpet Inn®

and Motel 6®.

       ANSWER: To the extent the allegations in Paragraph 78 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       79.     Defendants Hospitality International and G6 financially benefit from their ongoing

reputation for privacy, discretion, and the facilitation of commercial sex.

       ANSWER: To the extent the allegations in Paragraph 79 relate to HII, HII denies

the allegations and calls for strict proof thereof.




                                                 45
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 46 of 64 Pageid#: 209




       80.      The Defendants failed to take any steps to alert the authorities, properly intervene

in the situation, or take reasonable security steps to improve awareness of sex trafficking and/or

prevent sexual exploitation on their properties.

       ANSWER: To the extent the allegations in Paragraph 80 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       81.      The Defendants maintained their deficiencies to maximize profits by:



       a.       Reducing the cost of training employees and managers of how to spot the signs of

human trafficking and sexual exploitation and what steps to take;

       b.       Not refusing room rentals, or reporting guests to law enforcement, in order to

maximize the number of rooms occupied and the corresponding rates, even if the rooms rented

were to sex traffickers or buyers;

       c.       Lowering security costs by not having proper security measures, including, but not

limited to, employing qualified security officers to actively combat human trafficking and sexual

exploitation.

       ANSWER: To the extent the allegations in Paragraph 81 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       82.      As a direct and proximate result of these egregious practices on the part of the

Defendants, J.F. and victims of sex trafficking and exploitation like her, have been permanently

injured and damaged physically, emotionally, psychologically, and financially.




                                                   46
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 47 of 64 Pageid#: 210




       ANSWER: To the extent the allegations in Paragraph 82 relate to HII, HII denies

the allegations and calls for strict proof thereof.



                                         CAUSES OF ACTION
                          A.      COUNT ONE – 18 U.S.C §1595 (“TVPRA”)
       83.     The Plaintiff J.F. incorporates each foregoing allegation.

       ANSWER: HII incorporates its answers to the foregoing paragraphs.



       84.     J.F. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and is

therefore entitled to bring a civil action under 18 U.S.C. §1595.

       ANSWER: The allegations in Paragraph 84 call for legal conclusions to which no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



       85.     The Defendants acts, omissions, and commissions, taken separately and/or

together, outlined above, constitute a violation of 18 U.S.C. §1595. Specifically, the Defendants

had a statutory obligation not to benefit financially from a venture that they knew, or should have

known, to engage in violations of 18 U.S.C. §1591 (a). At all relevant times the Defendants

breached this duty by participating in, and facilitating, the harboring and providing of J.F. for the

purposes of commercial sex induced by force, fraud, or coercion, by their acts, omissions, and/or

commissions.

       ANSWER: The allegations in Paragraph 85 call for legal conclusions to which no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.

                                                 47
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 48 of 64 Pageid#: 211




       86.     The Defendants have financially benefited as a result of these acts, omissions,

and/or commissions by keeping operating costs low, and maintaining the loyalty of the segment

of their customer base that seeks to participate in the sex trade. Moreover, the Defendants directly

benefitted from the trafficking of J.F. on each occasion they received payment for rooms that she

was being kept in at the Defendants’ hotels. The actions, omissions, and/or commissions alleged

in this pleading were the producing, but for, and proximate cause of J.F.’s injuries and damages.

       ANSWER: To the extent the allegations in Paragraph 86 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       87.     J.F. has suffered substantial physical and psychological injuries as the result of

being trafficked and sexually exploited at the Defendants’ hotels and properties in violation of 18

U.S.C. §1591 (a).

       ANSWER: To the extent the allegations in Paragraph 87 relate to HII, HII denies

the allegations and calls for strict proof thereof.



                               B.      COUNT TWO – NEGLIGENCE

       88.     The Plaintiff J.F. incorporates each foregoing allegation.

       ANSWER: HII incorporates its answers to the foregoing paragraphs.



       89.     The Defendants, and their actual and/or apparent agents, servants and/or

employees, owed to J.F. a duty to use reasonable and ordinary care to provide for safety in light of




                                                48
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 49 of 64 Pageid#: 212




the peculiar risk of sex trafficking at hotels, and to protect J.F. from injury caused by an

unreasonable risk of danger in their hotel and/or on their property.

       ANSWER: The allegations in Paragraph 89 call for expert opinion and therefore no

response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



       90.     Upon information and belief, prior to and during the incidents alleged herein, as

outlined above, the Defendants had actual and/or constructive notice of a dangerous condition in

their hotels and on their properties, including but not limited to human trafficking.

       ANSWER: To the extent the allegations in Paragraph 90 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       91.     In addition to the Defendants’ actual and /or constructive notice, the Defendants’

negligent acts, omissions, and/or commissions created a dangerous condition at their hotel and on

their property, to wit, a hotel and property with inadequate security that fostered an environment

which encouraged human trafficking and sexual exploitation.

       ANSWER: To the extent the allegations in Paragraph 91 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       92.     In addition to the Defendants’ actual and /or constructive notice, the Defendants’

negligent acts, omissions, and/or commissions failed to address the peculiar risk of sex trafficking

in hotels, to wit, a hotel environment which encouraged human trafficking and sexual exploitation.




                                                 49
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 50 of 64 Pageid#: 213




       ANSWER: To the extent the allegations in Paragraph 92 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       93.     The Defendants breached this duty of care by acts, omissions, and commissions

including, but not limited to:

       a.      Failure to properly monitor surveillance cameras in the hotel and/or on the property

for criminal activity and/or signs of human trafficking and/or sexual exploitation in the hotel and/or

on the property;

       b.      Failure to properly monitor the number of guests in the rooms of the hotel and/or

on the property;

       c.      Failure to provide adequate security in the hotel and/or on the property with the

knowledge that said premises had a history of criminal activity;

       d.      Failure to properly monitor the hotel and/or property for signs of dangerous

conditions, including, but not limited to, human trafficking, false imprisonment, rape, kidnapping,

and sexual exploitation, by ignoring the following conditions:

       i.      The repeated refusal of maid service;

       ii.     The repeated, almost exclusive, use of side or rear exits for ingress and egress.

       iii.    The number and frequency of visitors entering and exiting the Hotel and/or

property;

       iv.     The number of guests present in any particular room as compared to the rooms

capacity;

       v.      Signs of the repeated verbal abuse, physical abuse, restraint and/or confinement of

an individual by another;



                                                 50
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 51 of 64 Pageid#: 214




         vi.     Signs of control over an individual and/or an individual’s personal property by

another, including, but not limited to, identification documents;

         vii.    Signs of deprivation including, but not limited to, diminished personal hygiene,

lack of luggage, malnourishment, submissiveness, and inappropriate attire;

         viii.   The repeated renting of specific rooms in their hotels.

         e.      Failure to properly monitor and investigate the hotel and property for signs of

suspicious behavior on the premises. Behavior, which would have alerted the Defendants to the

sex trafficking of J.F. or at least other criminal activity to which the Plaintiff was a victim. Behavior

including, but not limited to, sounds of distress coming from rooms and areas in the hotel, non-

guests entering and exiting rooms in the hotel, the repeated renting of specific rooms in the hotel,

and the apparent purchasing of sex acts in the hotel.

         f.      Failure to properly advise law enforcement of suspicious behavior on the premises

which would have alerted the Defendants to the sex trafficking of J.F. or the other criminal activity

to which she was a victim. Behavior, including, but not limited to sounds of distress coming from

rooms and areas in the hotel, non-guests entering and exiting rooms in the hotel and/or property,

the repeated renting of specific rooms in the hotel, and the apparent purchasing of sex acts in the

hotel.

         g.      Failure to adequately respond to, and investigate, guest complaints regarding

suspicious behavior at the hotel and/or on the property, which would have resulted in the discovery

of the sex trafficking of J.F. or the other criminal activity to which she was a victim;

         h.      Failure to adequately respond to and investigate each of the above articulated

issues, which would have stopped the ongoing victimization J.F.; and

         i.      Being otherwise careless and negligent.



                                                   51
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 52 of 64 Pageid#: 215




       ANSWER: To the extent the allegations in Paragraph 93 relate to HII, HII denies

the allegations and all subparts thereto and calls for strict proof thereof.



       94.     As a direct and proximate result of the aforementioned negligent acts, omissions,

and/or commissions by the Defendants, J.F. was kidnapped, repeatedly and consistently assaulted

both physically and sexually, verbally abused, held against her will, regularly exploited, and was

otherwise irreparably injured, both physically and psychologically. Said acts were repeatedly

perpetrated at the Defendants’ hotels and the Defendants had actual or constructive knowledge

that these acts, as well as other similar criminal acts, were taking place, and that a peculiar risk

resided in their enterprise, and the Defendants had sufficient time to address it and were in the best

position to do so. The imminent harm described above, as well as J.F.’s injuries, were a foreseeable

and preventable result of the Defendants’ negligence.

       ANSWER: To the extent the allegations in Paragraph 94 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       95.     J.F. has suffered, and/or will continue to suffer, from injuries, including, but not

limited to, past and future conscious physical pain and mental anguish, past and future pain and

suffering, and economic loss, past, present and future, as a direct and proximate result of the

Defendants’, and/or their actual and/or apparent agents, servants, and/or employees’, negligent

acts, omissions, and/or commissions. By ignoring indicia of criminal activity, the Defendants

facilitated such an environment of disorder and violence that the injuries sustained by J.F. were

both foreseeable and imminent.




                                                 52
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 53 of 64 Pageid#: 216




       ANSWER: To the extent the allegations in Paragraph 95 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       96.     Additionally, J.F. has suffered, and continues to suffer, from damages, including

but not limited to, a lifetime loss of earnings, a diminution in earning capacity and/or medical

expenses past and future, including the expenses that in reasonable probability will be incurred in

the future, as a direct and proximate cause of the Defendants’, and/or their actual and/or apparent

agents, servants, and/or employees’, negligent acts, omissions, and/or commissions.

       ANSWER: To the extent the allegations in Paragraph 96 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       97.     Furthermore, J.F. has suffered, and continues to suffer, from injuries, including, but

not limited to, a loss of expected enjoyment of life and a permanent alteration of reasonable pre-

injury life expectations.

       ANSWER: HII denies the allegations in Paragraph 97.



       98.     The Plaintiff avers that all damages, past, present, and future, were a direct and

proximate result of the negligent acts, omissions, and/or commissions of the Defendants and/or

their actual and/or apparent agents, servants, and/or employees’, without any negligence or want

of due care on the part of the plaintiff contributing thereto.

       ANSWER: To the extent the allegations in Paragraph 98 relate to HII, HII denies

the allegations and calls for strict proof thereof.




                                                  53
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 54 of 64 Pageid#: 217




        99.     The Plaintiff J.F. incorporates each foregoing allegations.

        ANSWER: HII incorporates its answers to the foregoing paragraphs.



        100.    The Defendants had a duty to use reasonable care to select, train, supervise, and

retain its employees working at its hotels, including but not limited to, proper training and or

supervision relating to the observation, investigation, and reporting of signs of human trafficking

and sexual exploitation in or about hotels.

        ANSWER: The allegations in Paragraph 100 call for expert opinion and therefore

no response is required. To the extent a response is required, HII denies the allegations and

calls for strict proof thereof.



        101.    At the time of the incidents alleged herein, the Defendants employed staff to operate

their hotels and properties, including, but not limited to, front desk clerks, night auditors,

housekeeping staff, and/or maintenance workers. Throughout this time period, as outlined above,

the Defendants and/or their actual and/or apparent agents, servants, and/or employees’, repeatedly

failed to observe and report signs of human trafficking and or sexual exploitation taking place at

the Defendants’ hotels. Furthermore, upon information and belief, the Defendants, and/or their

actual and/or apparent agents, servants, and/or employees’, repeatedly failed to address this

peculiar risk at all.

        ANSWER: To the extent the allegations in Paragraph 101 relate to HII, HII denies

the allegations and calls for strict proof thereof.




                                                 54
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 55 of 64 Pageid#: 218




          102.   Additionally, prior to the incidents alleged herein, the Defendants failed to properly

train their employees regarding security and the detection of criminal activity in their hotels and

on their properties, including, but not limited to, signs of human trafficking and sexual

exploitation.

          ANSWER: To the extent the allegations in Paragraph 102 relate to HII, HII denies

the allegations and calls for strict proof thereof.



          103.   The Defendants breached this duty of care by acts, omissions, and commissions

including, but not limited to:

          j.     Failure to adequately train, supervise, and retain employees to ensure proper

monitoring of surveillance cameras at their hotels and properties for signs of human trafficking

and/or sexual exploitation.

          k.     Failure to adequately train, supervise, and retain employees to ensure proper

monitoring of the number of guests in each room of their hotels, and non-guest visitors in their

hotels.

          l.     Failure to provide and/or train adequate security in their hotels with the knowledge

that said premises had a history of criminal activity;

          m.     Failure to adequately train, supervise, and retain employees, to ensure proper

monitoring of their hotels for signs of dangerous conditions including, but not limited to, human

trafficking, sexual exploitation, rape, and kidnapping, by ignoring the following conditions:

          i.     The repeated refusal of maid service;

          ii.    The repeated, almost exclusive, use of side or rear exits for ingress and egress.




                                                  55
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 56 of 64 Pageid#: 219




       iii.    The number and frequency of visitors entering and exiting the hotel and/or

property;

       iv.     Guests present in any particular room in excess of the rooms capacity;

       v.      Signs of the repeated verbal abuse, physical abuse, restraint and/or confinement of

an individual by another;

       vi.     Signs of control over an individual and/or an individual’s personal property by

another, including, but not limited to, identification documents;

       vii.    Signs of deprivation including, but not limited to, diminished personal hygiene,

lack of luggage, malnourishment, submissiveness, and inappropriate attire; and

       viii.   The repeated renting of specific rooms in the hotel and/or presence on the property.

       n.      Failure to adequately train, supervise, and retain employees, to ensure proper

monitoring of their hotels for signs of suspicious behavior on the premises, which would have

alerted the Defendants to the sex trafficking of J.F., or other criminal activity to which she was a

victim, including, but not limited to sounds of distress coming from rooms and areas in the hotel

and/or on the property, non-guests entering and exiting rooms in the hotel and/or on the property,

the repeated renting of specific rooms in the hotel and/or presence on the property, and the apparent

purchasing of sex acts in the hotel and/or on the property;

        o.     Failure to adequately train, supervise, and retain its actual and/or apparent agents,

servants and/or employees, including, but not limited to, training to ensure the investigation of

suspicious behavior at their hotel and/or properties which would have alerted the Defendants to

the sex trafficking of J.F. and/or other criminal activity to which she was a victim;

       p.      Failure to adequately train, supervise, and retain its actual and/or apparent agents,

servants and/or employees, including, but not limited to, training to ensure proper reporting to law



                                                 56
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 57 of 64 Pageid#: 220




enforcement of signs of criminal activity at their hotels and/or on their properties, including, but

not limited to human trafficking and sexual exploitation;

       q.      Failure to adequately train, supervise, and retain its actual and/or apparent agents,

servants, contractors and/or employees, including, but not limited to, training to ensure a timely

response and investigation into guest complaints regarding suspicious behavior at their hotels

and/or on their properties, which would have resulted in their discovery of the sex trafficking of

J.F. and/or other criminal activity to which she was a victim; and

       r.      Being otherwise careless and negligent.

       ANSWER: To the extent the allegations in Paragraph 103 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       104.    As a direct and proximate result of the aforementioned negligent acts, omissions,

and/or commissions by the Defendants, J.F. was kidnapped, repeatedly and consistently assaulted

both physically and sexually, verbally abused, held against her will, regularly exploited, and was

otherwise irreparably injured, both physically and psychologically. Said acts were repeatedly

perpetrated at the Defendants’ hotels and properties and the Defendants failed to prevent against

such criminal activity. The imminent harm described above, as well as J.F.’s injuries, were a

foreseeable and preventable result of the Defendants’ negligence and their failure to adequately

train and supervise their servants, contractors, employees and/or agents.

       ANSWER: To the extent the allegations in Paragraph 104 relate to HII, HII denies

the allegations and calls for strict proof thereof.




                                                57
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 58 of 64 Pageid#: 221




       105.    J.F. has suffered, and/or will continue to suffer, from injuries, including, but not

limited to, past and future conscious physical pain and mental anguish, past and future pain and

suffering, and economic loss, past, present and future, as a direct and proximate result of the

Defendants’ failure to adequately train, supervise, and retain their employees to adequately

recognize and investigate indicia of criminal activity. The Defendants’ failure to adequately train,

supervise, and retain their employees, agents, and/or contractors facilitated such an environment

of disorder and violence that the injuries sustained by J.F. were both foreseeable and imminent.

       ANSWER: To the extent the allegations in Paragraph 105 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       106.    Additionally, J.F. has suffered, and continues to suffer, from damages, including

but not limited to, a lifetime loss of earnings, a diminution in earning capacity and/or medical

expenses past and future, including the expenses that in reasonable probability will be incurred in

the future, as a direct and proximate cause of the Defendants’, and/or their actual and/or apparent

agents, servants, contractors and/or employees’, negligent acts, omissions, and/or commissions.

       ANSWER: To the extent the allegations in Paragraph 106 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       107.    Furthermore, J.F. has suffered, and continues to suffer, from injuries, including, but

not limited to, a loss of expected enjoyment of life and a permanent alteration of reasonable pre-

injury life expectations.

       ANSWER: To the extent the allegations in Paragraph 107 relate to HII, HII denies

the allegations and calls for strict proof thereof.



                                                58
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 59 of 64 Pageid#: 222




       108.    The Plaintiff avers that all damages, past, present, and future, were a direct and

proximate result of the negligent acts, omissions, and/or commissions of the Defendants and/or

their actual and/or apparent agents, servants, contractors and/or employees’, without any

negligence or want of due care on the part of the Plaintiff contributing thereto.

       ANSWER: To the extent the allegations in Paragraph 108 relate to HII, HII denies

the allegations and calls for strict proof thereof.



                             D.        COUNT FOUR – Unjust Enrichment

       109.    The Plaintiff J.F. incorporates each foregoing allegations.

       ANSWER: HII incorporates its answers to the foregoing paragraphs.



       110.    As a result of the trafficking and sexual exploitation of J.F., the Defendants unjustly

financially benefitted, and enriched themselves at J.F.’s expense by their acts, omissions, and

commissions including, but not limited to:

       a.      Profit from renting rooms to those looking to sexually exploit J.F.

       b.      Increased profit margins due to lower operation costs by refusing to implement

proper training of Defendants’ employees and managers regarding the identification of human

trafficking and sexual exploitation;

       c.      Increased profit margins due to lower operation costs by refusing to install proper

security devices in the lobby, hallways, and parking lots of the Defendants’ hotels and properties

that would help (a) deter human trafficking and sexual exploitation and (b) be used to identify the




                                                 59
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 60 of 64 Pageid#: 223




occurrence of human trafficking and sexual exploitation and alert the proper authorities and/or

intervene in an appropriate way;

       d.      Increased profit margins due to lower operation costs by refusing to install adequate

lighting and security cameras to monitor ingress and egress of human traffickers and visitors

looking to purchase sex at the Defendants’ hotels and properties.

       e.      Increased profit margins due to lower operation costs by refusing to hire qualified

security officers who would actively combat human trafficking and sexual exploitation.

       f.      Increased profit margins due to lower operation costs by refusing to implement

proper security measures to prevent and identify human trafficking and sexual exploitation at the

Defendants’ hotels and property.

       g.      Increased profit margins as a result of the continued customer loyalty of traffickers

and buyers of commercial sex who sought to exploit individuals, like J.F., due to the Defendants’

lack of measures against sexual exploitation and human trafficking. This customer loyalty lead to

continued alcohol, food, and room sales.

       h.      Benefit of avoiding interference by law enforcement officials and spending the time

to address and properly solve any incidence or pattern of human trafficking or sexual exploitation

at the Defendants’ hotel or property. This prevented the Defendants from having to spend the time

and money to fill out all proper and necessary law enforcement reports and information, respond

to proper and necessary subpoena requests, and cooperate with any inquiry and needs of the

prosecution.

       i.      Increased profit margins by knowingly catering to the needs of a criminal

subculture that is looking for locations that will not actively enforce laws against human trafficking




                                                 60
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 61 of 64 Pageid#: 224




and sexual exploitation or take active security measures to prevent human trafficking or sexual

exploitation on their property.

       ANSWER: To the extent the allegations in Paragraph 110 relate to HII, HII denies

the allegations and calls for strict proof thereof.



       111.    These benefits were conferred onto the Defendants with their knowledge of the

trafficking and/or sexual exploitation of J.F. and others like her. The Defendants accepted and

retained these benefits under circumstances that make it inequitable for them to retain them without

paying their value.

       ANSWER: To the extent the allegations in Paragraph 111 relate to HII, HII denies

the allegations and calls for strict proof thereof.



                                  AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

       1.      The Complaint and each cause of action alleged therein fails to state a claim upon

which relief can be granted.

                                  Second Affirmative Defense

       2.      The Complaint is barred in whole or in part because the incidents alleged, and all

damages complained of, if any, were caused by the superseding and/or intervening acts of parties

over whom HII had no control or right of control.

                                   Third Affirmative Defense




                                                61
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 62 of 64 Pageid#: 225




        3.      The Complaint is barred in whole or in part because the statute sued upon is

unconstitutionally vague and ambiguous.

                                   Fourth Affirmative Defense

        4.      The Complaint is barred in whole or in part because Plaintiff failed to take

reasonable steps to mitigate her alleged damages.

                                     Fifth Affirmative Defense

        5.      The Complaint is barred in whole or in part by applicable statutes of limitations.

                                    Sixth Affirmative Defense

        6.      The Complaint is barred in whole or in part because the alleged acts or omissions,

if any, were not committed by agents or employees of HII or, alternatively, were not committed

within the scope of employment or authority conferred by HII nor subsequently ratified by HII.

                                   Seventh Affirmative Defense

        7.      HII denies that it is indebted or liable to the Plaintiff in any amount for any

reason. HII further denies that Plaintiff has suffered the injuries or damages alleged and HII

calls for strict proof thereof.

                                    Eighth Affirmative Defense

        8.      HII reserves the right to assert all applicable affirmative defenses, including but

not limited to: the statute of limitations, assumption of the risk, contributory negligence, and/or

failure to mitigate damages to the extent such defenses may be supported by further

investigation, discovery, and/or evidence at the trial of this matter.




                                                  62
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 63 of 64 Pageid#: 226




       WHEREFORE, Defendant Hospitality International, Inc., by counsel, respectfully requests

that this Honorable Court dismiss Plaintiff’s Complaint with prejudice and grant it any other such

relief the Court deems just and proper.



       Dated: March 6, 2020

                                             Respectfully Submitted,

                                             By: _____________/s/_______________
                                                                Counsel

C. Dewayne Lonas, Esquire (VSB #44298)
Taylor D. Brewer, Esquire (VSB #82041)
Moran Reeves & Conn PC
1211 E. Cary Street
Richmond, Virginia 23219
Telephone: (804) 864-6250
Facsimile: (804) 421-6251
dlonas@moranreevesconn.com
tbrewer@moranreevesconn.com
Counsel for Defendant Hospitality International, Inc.




                                               63
Case 3:19-cv-00076-GEC Document 32 Filed 03/06/20 Page 64 of 64 Pageid#: 227




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of March, 2020, I electronically filed the foregoing
pleading using the CM/ECF System and I hereby certify a copy of the foregoing was sent to the
following CM/ECF participants:
 Michael G. Phelan, Esq. (VSB #29725)            Mary E. Gately, Esq. (VSB #28845)
 Brielle M. Hunt, Esquire (VSB #29725)           DLA Piper LLP (US)
 Phelan Petty, PLC                               500 8th Street, NW
 6641 West Broad Street, Suite 406               Washington, DC 20004
 Richmond, VA 23230                              Telephone: (202) 799-4507
 Telephone: (804) 980-7100                       Facsimile: (202) 799-5507
 Facsimile: (804) 767-4601                       Mary.gately@dlapiper.com
 mphelan@phelanpetty.com                         Co-Counsel for G6 Hospitality, LLC
 bhunt@phelanpetty.com
 Counsel for Plaintiff


 Angela C. Agrusa, Esq.
 2000 Avenue of the Stars
 Suite 400, North Tower
 Los Angeles, CA 90067
 Telephone: (310) 595-3000
 (Pro Hac Vice pending)
 Co-Counsel for G6 Hospitality, LLC




                                    By: _____________/s/_______________
                                         C. Dewayne Lonas, Esquire (VSB #44298)
                                         Taylor D. Brewer, Esquire (VSB #82041)
                                         Moran Reeves & Conn PC
                                         1211 E. Cary Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 864-6250
                                         Facsimile: (804) 421-6251
                                         dlonas@moranreevesconn.com
                                         tbrewer@moranreevesconn.com
                                         Counsel for Defendant Hospitality International, Inc.




                                              64
